Judgment, insofar as appealed from, unanimously reversed, on the law, in accordance with the following memorandum: The court erred in ordering that respondent’s records be amended to reflect 30 days’ confinement for petitioner, an inmate at Attica Correctional Facility, instead of the 60 days actually served. The imposition after a disciplinary hearing (7 NYCRR part 253) of 10 days’ confinement plus 50 days’ confinement, which had been suspended after a superintendent’s hearing (7 NYCRR part 254) held less than a month earlier is within the authority given the hearing officer under 7 NYCRR 254.7 (b). (Appeal from judgment of Supreme Court, Wyoming County, Dadd, J. — art 78.) Present — Hancock, Jr., J. P., Denman, Green, O’Donnell and Pine, JJ.